Citation Nr: 0702600	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-28 727A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease C3-C6.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease L4-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel 


INTRODUCTION

The veteran had active duty from January 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for 
degenerative disc disease at L4-S1 and at C3-C6.  A 10 
percent rating was assigned at each location, effective 
September 4, 2002.  

In March 2006, the Board remanded these matters for further 
evidentiary development.  As the requested development has 
been completed, the case is now ready for final appellate 
consideration.  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grants of service 
connection for the veteran's cervical and lumbosacral spine 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the cervical and lumbar spine disabilities 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected cervical spine disorder is shown to have caused 
pain, kyphosis, muscle spasm, and no more than slight 
limitation of motion; prior to that date it did not result in 
mild symptoms of intervertebral disc syndrome, more than 
slight limitation of motion, separate compensable 
neurological manifestations, or incapacitating episodes. 

2.  The General Rating Formula for Diseases and Injuries of 
the Spine became effective September 26, 2003.

3.  From September 26, 2003, the veteran's service-connected 
cervical spine disorder is manifested by pain, kyphosis, 
muscle spasm, slight limitation of motion, and mild to 
moderate symptoms of intervertebral disc syndrome; it is not 
shown to have been manifested by more than slight limitation 
of motion, separate compensable neurological manifestations, 
or incapacitating episodes.  

4.  The veteran's service-connected low back disorder is 
manifested throughout the entire appeals period by no more 
than moderate symptoms of intervertebral disc syndrome with 
recurring attacks; at no point is shown to produce more than 
moderate limitation of motion, forward flexion of the 
thoracolumbar spine to 30 degrees or less, ankylosis of the 
thoracolumbar spine, symptoms of severe lumbosacral strain, 
incapacitating episodes lasting between 2 and four weeks, or 
separately ratable neurological manifestations.  


CONCLUSIONS OF LAW
 
1.  An increased rating to 20 percent (and no higher) is 
warranted for the veteran's service-connected cervical spine 
disorder from the effective date of the General Rating 
Formula, September 26, 2003 (and no earlier).  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.25, 
4.71a, Diagnostic Codes (Codes) 5290, 5293, (2002, and as 
revised effective September 23, 2002), Codes 5237, 5243 
(effective September 26, 2003).

2.  An increased rating to 20 percent (and no higher) is 
warranted for the veteran's service-connected lumbar spine 
disorder from the effective date of service connection, 
September 4, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (2002, and as revised effective 
September 23, 2002), Codes 5237, 5243 (effective September 
26, 2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2002 RO letter to the veteran notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claims on appeal, the evidence that 
she must supply, and the evidence that VA would attempt to 
obtain.  Thus, she may be considered to have been advised to 
submit any pertinent evidence in her possession.  Her VA 
treatment records through April 2006 have been obtained and 
she was provided two VA compensation examinations.  
She has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board finds that the duty 
to assist has been met.

In Pelegrini II, the Court held that 38 U.S.C.A. § 5103(a) 
requires VA to provide notice to the claimant and her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim prior to any 
initial unfavorable agency of original jurisdiction decision.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (also discussing the timing of the VCAA notice as it 
relates to prejudicial error).  Here, the RO initially 
considered the claim in April 2003 - after sending the 
veteran a VCAA letter in September 2002.  She was 
subsequently mailed additional VCAA letters in June 2003 and 
March 2006, prior to the RO's further consideration of her 
claims.  Consequently, there was no error in the timing of 
the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

However, in cases like this one, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, no further notice is required in this case 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claims at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  
 
Factual Background

The veteran injured her spine in a motor vehicle accident 
during service.  Her claim for service connection was 
received on September 4, 2002.

At the time of a VA compensation examination in March 2003, 
it was noted that the veteran is retired, but remains quite 
active, driving without restriction, doing housework, running 
errands, and some camping in the summer.  Her cervical and 
lumbosacral spine disabilities resulted from a motor vehicle 
accident during service in 1958.  No records of her treatment 
following the accident or for many years thereafter, owing to 
her physician's being deceased.  The veteran reported, 
however, that she had had increasing back problems at the 
time of her pregnancy in 1960 and that her physician told her 
she had a "floating disc."  Over a period of many years, 
she had osteopathic manipulations of her neck and back which 
relieve her pain.  Reportedly, the veteran's low back pain 
would sometimes become so severe that she sometimes could not 
get out of bed.  Occasionally, she would bend over and be 
unable to straighten up until she had a manipulation.  She 
also noticed pain extending into her right hip, but the pain 
now radiated into both legs.  The veteran described her pain 
as constant and low-grade.  She indicated that the pain would 
flare up three to four times per year causing her to go to 
bed up to three days at a time.  She complained of back 
stiffness and pain radiating into her right hip during flare-
ups.  The veteran stated that sometimes her pain would be so 
severe that she would limp for several days.  Bending or 
lifting would aggravate the pain; she limits herself to 
lifting 10 pounds.  The veteran reported that she can vacuum, 
but does not mop floors.  She denied any loss of bowel or 
bladder control, unsteadiness, or falls, and indicated that 
she does not use a cane, crutch, or brace.  The veteran noted 
no limitation to walking, except during flares.  Concerning 
her cervical spine, the veteran indicated that she had not 
had significant neck pain over the years until the previous 
three years, during which she had had an increase in pain, as 
well as headaches that coexist.  She last had neck pain in 
January 2003; although her physician recommended physical 
therapy, she had not yet started it.  The veteran reported 
that she had constant low-grade pain in the C7 area, 
extending up both paraspinous areas to the occiput.  She also 
reported having flares of severe pain that would cause her to 
go to bed; she indicated that the flares would occur at least 
once a month, although the last one occurred in November 
2002.  The veteran denied having any upper extremity 
weakness, pain, or paresthesias.  

On examination, her posture was normal, except for a slightly 
forward flexed cervical spine and moderate cervical kyphosis.  
The veteran's gait was normal, without any limp or lift.  She 
was able to walk on heels and toes without difficulty.  She 
was able to forward flex and extend her cervical spine 45 
degrees in each direction.  Lateral flexion was possible to 
45 degrees and lateral rotation was accomplished to 
60 degrees, both in each direction.  No pain on motion was 
noted, except for the veteran's underlying constant pain over 
C7 and the cervical paraspinous musculature.  Forward flexion 
of the thoracolumbar spine was possible to 80 degrees with 
pain beyond 60 degrees.  Spinal extension was accomplished to 
30 degrees without pain.  The veteran could flex laterally to 
40 degrees in each direction, producing pain in the middle of 
her low back beyond 30 degrees.  She could rotate to 45 
degrees in each direction, but had pain on rotating to the 
right beyond 35 degrees.  The examiner noted that the veteran 
appeared to have additional low back discomfort on rising to 
a sitting position on the exam table.  The examiner also 
reported tenderness to palpation over the C7 area and 
extending into the into the right trapezius and rhomboid 
muscles; tautness of those muscles was also found, as well as 
mild spasm in the right trapezius.  In addition, there was 
mild tenderness over L4-5 and the right sacroiliac joint.  
Neurological examination of the upper and lower extremities 
was reportedly normal, except for ongoing numbness extending 
from the low back to the lateral aspect of the veteran's 
right leg down to the knee.  X-rays reportedly showed mild 
disc disease with mild sclerosis at L4-5 and multi-level 
cervical spine disc disease, with foraminal narrowing of C3-6 
on the right.  

The veteran was seen in the VA clinic in May 2003 complaining 
of a three week history of a flare-up of low back pain.  On 
examination, she was noted to walk and move cautiously.  The 
veteran was tender over her lower lumbar spine to her right 
buttock.  Straight leg raise testing with either leg produced 
pain in the back, but not the legs.  The examiner reported 
some decreased sensation over the right thigh and absent 
ankle reflexes.  

The veteran underwent a comprehensive evaluation in the VA 
clinic in April 2005.  The examiner noted tenderness over the 
cervical spine and paraspinous muscles, but range of motion 
appeared to be "pretty good."  There was also some mild 
tenderness in the lumbosacral region and range of motion of 
that region of the spine was also noted to be "pretty 
good," although testing caused a fair amount of discomfort, 
including getting onto the examination table and lying down.  
The veteran could almost touch her toes.  Deep tendon 
reflexes were 1+ in the upper extremities and at the knees, 
but were absent at the ankles.  Muscle strength was 5/5.  
Sensation was intact.  The examiner's assessment included low 
back pain with a pretty severe exacerbation for the previous 
several months, interfering with her ability to walk well and 
producing difficulty climbing stairs.  The examiner indicated 
she was going to prescribe two medications which had helped 
the veteran's symptoms in the past.  CT scan of the cervical 
and lumbosacral spine in May 2005 showed disc bulging at C7-
T1 and L4-5 and mild foraminal stenosis other levels, but no 
disc herniation was noted.  The impression shown on a VA 
diagnostic radiology report of May 2005 was "Mild to perhaps 
moderate intervertebral disc disease and degenerative 
involvement...".

The veteran was subsequently evaluated by a neurologist who 
recommended revising her medication regimen.  A clinic record 
dated in September 2005 notes that the medication were 
helping both her cervical pain and her low back pain.  

Another VA compensation examination was conducted on 
September 12, 2006.  The veteran's complaints primarily 
concerned constant pain in her right posterior neck, the 
occiput, and the area of the right shoulder, and in the right 
lumbosacral area, with the pain occasionally spreading across 
her low back or into her right posterior hip.  There was no 
weakness, tingling, or radiation of pain into any extremity.  
The veteran did not wear a cervical collar or back brace, but 
did occasionally use a cane.  Flare-ups were treated with 
rest and medication, without resort to manipulation by a 
chiropractor.  The examiner noted that the veteran walked 
with a pronounced limp, but had a symmetrical posture.  The 
right sciatic notch was slightly tender.  The veteran 
reported diminished sensation in all of the right leg not 
conforming to a dermatome pattern.  Range of motion testing 
of the trunk revealed flexion to 80 degrees, extension to 
eight degrees, lateral bending to 15 degrees in each 
direction, and rotation to 20 degrees in each direction.  
Repetitive range of motion testing mildly increased the 
veteran's pain without diminishing her performance.  There 
was no indication of loss of endurance or easy fatigability.  
Reflexes were all 2+ bilaterally, except for the ankle 
reflexes which were absent.  Motor strength was 5/5, with the 
veteran favoring the right leg.  Straight leg raise testing 
was accomplished to 50 degrees bilaterally.  There was 
spasticity of the neck muscles from the occiput on the right 
side to the right scapula.  Range of motion testing of the 
cervical spine revealed flexion hesitatingly to 40 degrees, 
extension to 45 degrees, left rotation to 75 degrees, right 
rotation to 80 degrees, tilting to the left to 35 degrees, 
and tilting to the right to 45 degrees.  Based on that 
examination and the May 2005 CT scans, the examiner's 
impressions included moderate hypertrophic arthritis of the 
facet joints of the cervical spine on the right from C3 to C6 
without radiculopathy; hypertrophic arthritis of the facet 
joints from L4 to the sacrum bilaterally, with foraminal 
hypertrophic stenosis at L4-5, without radiculopathy; and 
recurrent myofascial syndrome of the right posterior neck and 
the right side of the shoulder girdle.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. §  
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38  
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589  
(1991).  

During the course of the appeal there have been two revisions 
in the criteria for rating disc disease (effective September 
23, 2002) and disabilities of the spine, generally (effective 
September 26, 2003).  From their effective dates, the veteran  
is entitled to ratings under the revised criteria.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the criteria in effect prior to September 23, 2002, 
disc disease was rated under Code 5293, which provided a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  A 40 percent rating was provided for severe 
intervertebral disc syndrome with recurrent attacks and 
intermittent relief, and a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks.  
A 10 percent rating was applicable when the intervertebral 
disc syndrome is mild.  
38 C.F.R. § 4.71a Code 5293 (effective prior to September 23, 
2002).

Code 5290 (for limitation of cervical spine motion) provided 
for a 10 percent rating when limitation of motion was slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a Code 5290.

Code 5292 (for limitation of lumbar spine motion) provided 
for a 10 percent rating when limitation of motion was slight, 
a 20 percent rating when moderate, and a 40 percent rating 
when severe.  38 C.F.R. § 4.71a Code 5292.

Code 5295 (for lumbosacral strain) provided for 10 percent 
rating for characteristic pain on motion, and a 20 percent 
rating when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position. Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing  
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  38 C.F.R. § 4.71a Code 5295.

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).



Analysis

The veteran has expressed disagreement with the RO decision 
awarding a 10 percent rating (under Code 5290) for her 
cervical spine disorder, and a 10 percent rating (under Code 
5292) for her lumbar spine disorder.  Because the veteran 
filed her claim for service connection on September 4, 2002, 
the Board will evaluate her spinal disabilities based on the 
evidence of record from that date, under each of the version 
of the rating criteria, as appropriate.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Cervical Spine

On review of the medical evidence of record, and resolving 
any doubt in the veteran's favor, the Board finds that an 
increased rating to 20 percent is warranted for the veteran's 
degenerative disc disease of the cervical spine from 
September 23, 2003, the effective date of the General Rating 
Formula providing for a 20 percent rating for muscle spasm or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See Code 5243 (effective from 
September 23, 2003).  As noted above, the veteran's cervical 
spine degenerative disc disease was shown on VA examination 
as early as March 2003 to produce muscle spasm and kyphosis.  
The increased rating, however, cannot be awarded prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.

The veteran did not meet the criteria for a rating higher 
than 10 percent for her cervical spine disorder under the 
criteria in effect prior to September 26, 2003.  

Prior to that date, she was not shown to have more than 
slight limitation of motion of the cervical spine, and a 
higher rating was not in order under Code 5290.  
Additionally, during that period the veteran was not shown to 
have even slight symptoms of intervertebral disc syndrome.  
The March 2003 examination report showed that she had no 
upper extremity weakness, pain, or paresthesias from 
shoulders to fingertips, that sensory examination of the 
upper extremities was normal, and that motor examination 
revealed no atrophy of the upper extremities.  Such findings 
do note even warrant a compensable rating under Code 5293.    

The Board notes that even under the revised criteria 
(effective September 23, 2002), the veteran's cervical spine 
degenerative disc disease would not warrant a rating in 
excess of 10 percent prior to September 26, 2003.  As noted 
above, the criteria effective from September 23, 2002, allows 
for evaluation based either on incapacitating episodes or on 
a combination of separate evaluations for orthopedic and 
neurological manifestations.  It is pertinent that the 
evidence does not show, nor does the veteran report, that her 
cervical spine condition caused incapacitating episodes.  
Additionally, even if the neurological and orthopedic 
symptoms of the veteran's cervical spine condition were 
afforded separate ratings, that would only amount to a 10 
percent rating, (for orthopedic problems, slight limitation 
of motion, rated 10 percent under Code 5290), because the 
evidence prior to September 26, 2003 showed no findings of 
compensable neurological problems.  See Code 5293 (effective 
from September 23, 2002).

The medical evidence does not show that the veteran's 
cervical spine disorder warrants a rating in excess of 20 
percent at any point after September 26, 2003.  

First, a higher (30 percent) rating is not warranted under 
the General Rating Criteria currently in effect because the 
evidence does not show forward flexion of the cervical spine 
has ever been limited to 15 degrees or less, or that the 
veteran has ankylosis of the entire cervical spine.  Second, 
since the limitation in the range of motion of the cervical 
spine has never been shown to be more than slight, a rating 
in excess of 10 percent is not possible under the criteria at 
Code 5290.  Third, while a 20 percent rating may be in order 
for degenerative disc disease of the cervical spine (under 
Code 5293) (effective prior to September 23, 2002), based 
upon the impression shown on a VA diagnostic radiology report 
of May 2005 of "Mild to perhaps moderate intervertebral disc 
disease and degenerative involvement...", an even higher 
rating, in excess of 20 percent, would not be warranted as 
the evidence does not show that the veteran ever had any 
symptoms even approaching severe intervertebral disc syndrome 
of the cervical spine with recurring attacks and intermittent 
relief.  Fourth, a rating based on incapacitating episodes is 
not possible, as none have been shown.  And fifth, even if 
separate ratings were provided for the orthopedic and 
neurological manifestations of the veteran's degenerative 
disc disease, the evidence of record does not show 
neurological findings that would warrant a compensable 
rating, which could be added to any rating for orthopedic 
manifestations, so as to top 20 percent.

Consequently, for the reasons explained above, an increased 
20 percent rating (and no higher) is warranted for the 
veteran's cervical spine disorder from September 26, 2003 
(and no earlier).    
  
Lumbar Spine

On review of the medical evidence of record, and resolving 
any doubt in the veteran's favor, the Board finds that an 
increased rating to 20 percent is warranted for the veteran's 
degenerative disc disease of the lumbar spine from the 
effective date of service connection, September 4, 2002.  See 
Code 5293 (effective prior to September 23, 2002).  As noted 
in the factual background above, the veteran's lumbar spine 
degenerative disc disease was shown on VA examination as 
early as March 2003 to produce moderate symptoms of 
intervertebral disc syndrome, including pain that increased 
with attacks across the low back and into the right hip, and 
radicular pain and numbness extending from the low back down 
to the right knee that at times caused limping.  These 
findings are more than mild, approach moderate, and more 
nearly approximate the criteria for a 20 percent rating.  
Such findings were noted on the first examination after 
receipt of the veteran's claim for service connection on 
September 4, 2002, and the increased rating is warranted from 
that date. 

Careful review of the evidence reveals that a rating in 
excess of 20 percent is not warranted for the veteran's low 
back disorder at any point since the effective date of 
service connection.  

At no time during the course of the appeal has the veteran's 
low back disability warranted a rating in excess of 20 
percent under the criteria in effect prior to September 23, 
2002.  VA and private treatment records do not reflect more 
than moderate disc disease.  Recurrent attacks of 
intervertebral disc syndrome with only intermittent relief 
are not shown.  Examination reports showing neurological 
findings note pain radiating into the thigh and some 
diminished sensation, which was not conforming to a dermatome 
pattern.  Ankle jerks were absent, but there were no other 
neurological deficits indicating pathology involving a 
specific nerve.  Thus, a rating in excess of 20 percent under 
pre-September 23, 2002 Code, 5293 is not warranted.  

A 40 percent (the next higher) rating under Code 5292 is not 
warranted because the objective findings on range of motion 
testing as reported above do not indicate more than slight or 
moderate limitation of lumbar motion on any examination.  The 
greatest limitation of lumbar range of motion was reported on 
VA examination in September 2006.  While the examiner noted 
rather severe restriction in extension (to 8 degrees, when 
the norm is to 35 degrees, the Board points out that the 
restriction in range of motion in all other directions was no 
more than mild (to 80 degrees on forward flexion) or moderate 
(to 15 degrees on lateral flexion and to 20 degrees on 
rotation).  On the whole, such restriction is predominantly 
no more than moderate.  

No more than a 10 percent rating is warranted under Code 5295 
because neither muscle spasm nor loss of lateral spine motion 
were reported.  

A rating in excess of 10 percent under the criteria that came 
into effect in September 2002 is not warranted because 
separately ratable neurological symptoms were not noted on 
any examination or in any treatment record (and the criteria 
for rating orthopedic symptoms remained unchanged).  As was 
noted incapacitating episodes (as defined) were not reported 
at any time during the appellate period, and rating on that 
basis is not indicated.  

A rating in excess of 20 percent under the criteria that came 
into effect in September 2003 is also not warranted.  Forward 
flexion of the thoracolumbar  spine has never been shown to 
be less than 30 degrees, and the veteran does not have 
ankylosis.  As was previously indicated, the record provides 
no basis for rating the disability based on incapacitating 
episodes.

In summary, the veteran's service-connected low back disorder 
warrants a 20 percent rating from the effective date of 
service connection.  Symptoms of the veteran's lumbar spine 
disability have not varied to a significant degree during the 
appeal period.  While periods of exacerbation were noted on 
occasion, the findings reported were not such as would 
establish entitlement to an increased (in excess of 20 
percent) rating for any period of time.  Consequently, 
"staged" ratings are not indicated.  See Fenderson, supra.  
It is not shown that the symptoms of this disability meet or 
approximate any applicable criteria for a higher rating (in 
excess of 20 percent) during any period of time under 
consideration.  The preponderance of the evidence is against 
this claim, and it must be denied.

With regard to both the cervical and lumber spine disorders, 
the Board notes that examiners have not found any significant 
additional functional limitation due to pain, fatigue, 
weakness, or lack of endurance.  The Board further finds 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to either 
service-connected disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  In fact, there is no evidence of any recent hospital 
treatment and there is no indication that the veteran's 
retirement from employment was the related to her service-
connected disabilities.  For these reasons, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a 20 percent rating (and no higher) for 
degenerative disc disease C3-C6 is granted from September 26, 
2003, (and no earlier), subject to the regulations governing 
the payment of monetary awards.

Entitlement to a 20 percent rating (and no higher) for 
degenerative disc disease L4-S1 is granted from the effective 
date of service connection, September 4, 2002, subject to the 
regulation governing the payment of monetary awards. 


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


